DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending.
Claims 1-8 remain withdrawn from examination.
Claims 9-11 have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8/31/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments and considerations of the venturi effect are noted.  In particular, it is noted that the U-shaped cross section of Takahashi would encompass the claimed sphere features.  The “concave” patterns after review of the definition of the term, see dictionary.com NPL attachment, includes “curved like a segment of the interior of a circle or hollow sphere”, and along with lexico.com that also states of curved surface like a sphere.  It is from this description the general interpretation which can include also the bottom of the U-shaped feature or concave surfaces to encompass the claimed sphere shape.  Particularly in light of the teachings by the applicants in the instant application, the spherical section 12 as seen in Fig. 2 and spherical section 76 in Fig. 8, and spherical section 112 in Fig. 12, these appear having varying portions of a sphere, 
The features to cause of a venturi effect is noted, however, this feature is dependent upon the material and further of the use of the device including velocity of the material.  In this regards, this claimed effect by the structure is noted but not persuasive as this is directed to an intended use of the structure, and the argument concerning Takahashi’s device and how it operates is noted, however, the claimed invention merely directs to a device with a lack of additional structural limitations to differentiate from the structure of Takahashi.  However, after further search and reconsideration, it is noted that the King and Pease references pertains to the use of a device that explicitly teaches of the venturi effect in operation and are used in the rejection of the claims as shown below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 5748694) in view of Pease (US 2012/0324789).
In regards to claim 9, King teaches of a device (filter plate 30’) comprising a multiplicity of unattached orifices (see teaching of holes, including flat holes 30, and further teaching of rather than the flat holes 36, there is an alternative of venturi-like 

The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion which results in the formation of the venturi effect.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing known alternate configurations  as this is a substitution of one known element (venturi orifices of King) for another (the venturi orifice from Pease) to obtain predictable results.

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed. 
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in Pease of the one embodiment in [0066] of the smooth portion, wherein the vaned or grooved, or textured surfaces can cause streams to blend and swirl or tumble, and in [0098], Figs. 10a and 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein furthermore in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132], further the sphere taught in Pease having only an opening at the “top” portion and an opening at the “bottom” portion as the flow travels through the sphere, see Fig. 12a;
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the teaching of Pease in [0132]); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Fig. 12a); 

In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 10a and 11a. 

In regards to “wherein ratio of diameter of said sphere and diameter of said cylinder create a venturi effect on product as it passes through said at least one of said orifices”, Pease already teaches of a venturi effect through the venturi throat 7, see [0050], and in Figs. 10a, 11a, and 12a.
	 In regards “said sphere having no static or dead zones, and pressure inside said sphere is uniform in all directions”, see teaching of sphere by Pease, this would infer pressure being uniform in all directions due to the spherical shape.
In regards to “said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point”, see sphere taught by Pease, the constriction would be equidistant due to the shape of the sphere.

In regards to claim 10 (dependent upon claim 9), wherein said orifices change size from a larger to a smaller cross-sectional area with vertical or concave sides, see teachings in both King and Pease of the orifices that would change in cross sectional 

In regards to claim 11 (the claimed invention encompasses similarly with that in claim 9 above), King teaches of a device (filter plate 30’) comprising a multiplicity of orifices which creates a venturi;
said multiplicity of orifices being within a flat plate
each of said orifices being side by side, said orifices not connected to each other
(see teaching of holes, including flat holes 30, and further teaching of an alternative of venturi-like orifice, see Fig. 7, see Col. 5, lines 53-58 within a flat plate filter plate 30);

The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion (see venturi throat 7, see Figs. 10a, 11a, 12a) which results in the formation of the venturi effect.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing 

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed.
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in [0066] of the smooth portion, wherein the vaned or grooved, or textured surfaces can cause streams to blend and swirl or tumble, and in [0098], Fig. 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein in Fig. 12a, the spherical chamber allow for expansion 
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the teaching of Pease in [0132]); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Figs 10a and 11a); 
wherein said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point (see teaching of Pease, particularly of the shape of the sphere, Fig. 12a, [0132]).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 11a. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form, including:
Kanzler (US 5957665) that teaches of spherical portion from that connects between tubing 250 to throat portion 230 and constricted portion of cylindrical shape, see Fig. 3.
Klinksiek (US 5302660) teaches of concave portion with constricted portion being of cylindrical portion 1, 21, 23, see Figs. 1a, 1b, 2.
Gregorich (US 4690245) teaches of forming flattened venturi apparatus.
Oklejas (US 2015/0321161) teaches of a cavitation plate that includes plate 10 with a plurality of channels 12, see Figs. 1-5.  The channels includes a constricted portion and cylinder portion, see Fig. 2.
Lott (US 7784999) teaches of concave portion 80 and a constricted portion/throat 78, see Figs. 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EMMANUEL S LUK/Examiner, Art Unit 1744